DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.

 Response to Arguments
Previous claims 1-13 have been cancelled and there is no Argument on prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, line 1 recites in part “…..dialing a phone call parties (3,4)….”. Is this meant to be dialing a single party or dialing more than one parties at the same time?
Line 2 recites in part “…..a caller side (2)…..”, whereas Fig. 1 shows the “Telephone Number 1” as “2”. What is designated as “2”? Is this the “Telephone Number 1” or does this comprise the “Telephone Number 1”, the “Router 5” and the “Mobile Station 6”?
Line 3 recites in part “mobile device (6)”, whereas Fig. 1 shows a “Mobile Station (6)”. The terminologies must be consistent in the claims and the Diagrams.
Line 4 recites in part “…..is installed which in addition…..”. The underlined “which” is indefinite. Is this referring to the “mobile device (6)” or to the “software (7)”?
Line 6 recites in part “…..from a terminal (2) at the caller side….”. In line 2 above the claim recites “a caller side (2)”, whereas here it recites “terminal (2)”. The terminologies must be consistent throughout the claims.
Regarding claims 15-21, these claims depend upon claim 14 and thus are rejected on the same basis as provided above for claim 14.  Furthermore, some of the dependent claims have their own indefiniteness issues as discussed below.
Regarding claim 17, line 3 recites in part “…..on at least one the router (5)….”. It is unclear as to what is meant here. Is this meant to be “on the at least one router (5)”?
Regarding claim 19, line 3 recites in part “…..an earpiece output of the at least one mobile device (6), a switch (11) , is connected to a microphone input….”. It is unclear as to what is meant here. What is connected to the microphone unit? 
Regarding claim 20, line 2 recites in part “…..in such a way that a predetermined the at least one mobile  device (6) is set up….”. It is unclear as to what is meant here. What is predetermined?
Regarding claim 25, this claim is not listed along with other claims officially filed under “Claims”. The officially filed claim list has claims 14-24 only. Claim 25 is listed with officially filed “Applicant Arguments/Remarks”. Appropriate correction is needed.

(Examiner’s Note: There are many 112(b) issues in the remainder of the claims. Those claims are not listed here. The Applicant is required to identify those claims and make appropriate corrections. Furthermore, in view of the 112(b) issues discussed above, the claimed invention will be examined on merit as best understood).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Efrati et. al. (US 2014/0359139, Efrati hereinafter) in view of Barzegar et. al. (US 8,503,411 B1, Barzegar hereinafter). 

Efrati discloses “METHOD AND APPARATUS FOR TRANSFERRING ACTIVE COMMUNICATION SESSION STREAMS BETWEEN DEVICES” (Title) where “a system for routing active communication session data may include at least one processor, at least one input device coupled to at least one network, and at least one storage device storing processor executable instructions, which, when executed by the at least one processor, performs a method including routing first communication session data between a first device and at least one participant device via a first communication session” [0010].
Efrati’s disclosure comprises the following:

With respect to independent claim 14:

Regarding claim 14, A method (e.g. aforesaid method) for dialing a phone call parties (3, 4) (e.g. Fig. 1, “second electronic device 115”) by using a telephone connection of a mobile radio network (9) (e.g. “The networks 165 may be, for example, one or more interconnected networks such as an Internet Protocol (IP) network, a public switched telephone network (PSTN), or a mobile telephony service provider network” [0021], which mobile telephony service provider network is considered as the mobile radio network) wherein a caller side (2) (e.g. Fig. 1, “the local network 160 may comprise a local network router 102, a first extension device 130, a second extension device 135, and a third extension device 140. ….. The first electronic device 105, participant devices (1151, 1152, 1153, . . . 115n), and extension devices (130, 135, 140) may be any user terminal capable of IP telephony (e.g. smartphones, laptops, tablets, desktops, and the like” [0023], which local network 160 is associated with caller side) comprises at least one router (5) (e.g. Fig. 1, “router 102”) and at least one mobile device (6) (e.g. Fig. 1, “first electronic device 105”) wherein on the at least one mobile device (6) a piece of software (7) is installed which in addition to already existing functions provides at least one function that generates a VoIP session (e.g. “the first electronic device 105 may be a Voice over Internet Protocol ( VoIP) device, such as a smartphone, and may use a Session Initiation Protocol ( SIP) for establishing a telecommunication session with another device such as second electronic devices 115n” [0021]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below) so that when a phone number is dialed from a terminal (2) at the caller side a connection via a mobile network (9) (e.g. aforesaid network 165) is set up with number dialed  (e.g. dialed number of second electronic device 115) by using a VoIP platform (7,9) (e.g. aforesaid VoIP device is associated with VoIP platform) generated on the at least one mobile device (e.g. “In some exemplary embodiments, during a communication session (e.g. conference call) the first electronic device 105 initiates a call setup to the second electronic device 115 through the proxy server via SIP signals (arrow 104). Similarly, the second electronic device sends signals represented by arrow 106, that may be SIP or through other signaling protocols to maintain a communication channel with proxy server 110 such as Extensible Messaging and Presence Protocol (XMPP), H.323 and the like” [0024]).

It is noted that while disclosing VoIP device, Efrati is silent about software ….generates a VoIP server, which however had been known in the art before the effective filing date of the claimed invention as shown by Barzegar in a disclosure “Method and apparatus for providing a VoIP server in a wireless integrated devices” (Title) where “the WIAD 210 also employs a VoIP server (e.g., via a software application) that is capable of interacting wirelessly with a plurality of IP enabled endpoint devices, e.g., a laptop computer. Namely, the WIAD 210 communicates with the various endpoint devices via IP. As such, each of the endpoint devices is an IP client of the WIAD” col. 4 lines 49-55, which WIAD is considered as the electronic access device of Efrati.
Thus it would have been obvious to one of ordinary skill in the art to combine the VoIP device of Efrati with the software generated VoIP server of Barzegar so that “a wireless integrated access device that is compatible with Voice over ATM and Voice over DSL on a network side while being compatible with VoIP on a customer premise side” can be provided, col. 1 lines 31-34.

Efrati in view of Barzegar further discloses the following (Note: unless mentioned otherwise references made below draw to Efrati):

With respect to dependent claims:
Regarding claim 15, The method according to claim 14, characterized in that the at least one router (5) sets up a connection to the at least one mobile device (6) in a vicinity of the at least one router when a particular telephone number is dialed (e.g. “discovery of extension devices (130, 135, 140) is achieved through the network router 102 using either wired and/or wireless network connections (arrows 112, 113, and 114). In such embodiments, discovered capabilities may include whether the extension device is capable of recognizing and process real-time communications streams. Discovered capabilities thus includes output of outbound audio and video communication streams and input of real-time outbound communication audio and video streams (e.g. recording via camera and/or microphone)” [0029]. Moreover, “Once capabilities are discovered for the extension devices (130, 135, 140), the first electronic device 105 is capable of redirecting streams of the communication session to extension devices recognized as capable of handling streaming data. The user of the first electronic device 105 may be presented with options to select which extension device is to receive a specified stream” [0031]) and uses said device as an external provider for telephone calls and other data transmissions into other networks (e.g. “the first electronic device 105 has access to a local network 160 (e.g., local area network, wireless local area network, and the like) as well as another network(s) 165 to communicatively couple to one or more participant devices (1151, 1152, 1153 . . . 115n). The networks 165 may be, for example, one or more interconnected networks such as an Internet Protocol (IP) network, a public switched telephone network (PSTN), or a mobile telephony service provider network” [0021]. Thus the first electronic device is considered as the external provider for telephone calls and other data transmissions into other networks).
Regarding claim 16,     The method according to claim 14, characterized in that the at least one router (5) is able to communicate with the at least one mobile device (6) via a data connection (e.g. “the first electronic device 105 requests authentication into the same network as the router 102 using a wireless connection channel 108” [0027], which channel 108 is considered as the data link).
Regarding claim 17,   The method according to claim 14, characterized in that the software (7) generates the VoIP server on the at least one mobile device (6) (e.g. Barzegar: aforesaid VoIP server), said server being configured on at least one the router (5) as a provider for external phone calls (e.g. “Network interface 640 may be configured to allow data to be exchanged between computer system 600 and other devices attached to a network (e.g., network 690), such as one or more external systems or between nodes of computer system 600. In various embodiments, network 690 may include one or more networks including but not limited to Local Area Networks (LANs) (e.g., an Ethernet or corporate network), Wide Area Networks (WANs) (e.g., the Internet), wireless data networks, cellular networks, Wi-Fi, some other electronic data network, or some combination thereof” [0057], which network 690 is associated with a provider for external phone calls).
Regarding claim 18,The method according to claim 14, characterized in that the at least one mobile device (6) sets up a connection to a target number dialed, and data of an audio signal is transmitted via the at least one mobile device (6) and the at least one router (5) (e.g. aforesaid connection set up by the electronic device wherein the voice data is transmitted via the electronic device to the receiving end).
Regarding claim 20,     The method according to claim 14, characterized in that the at least one router (5) is configured in such a way that a predetermined the at least one mobile device (6) is set up as a network provider for selected calls (e.g. “In various embodiments, computer system 600 may be configured to implement methods described above….. In some cases, it is contemplated that embodiments may be implemented using a single instance of computer system 600, while in other embodiments multiple such systems, or multiple nodes making up computer system 600, may be configured to host different portions or instances of various embodiments. For example, in one embodiment some elements may be implemented via one or more nodes of computer system 600 that are distinct from those nodes implementing other elements. In another example, multiple nodes may implement computer system 600 in a distributed manner” [0050]-[0052]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Efrati in view of Barzegar as applied to claims 14 above, and further in view of Chen (US 2007/0223460 A1). 
Efrati in view of Barzegar further discloses the following (Note: unless mentioned otherwise references made below draw to Efrati):
Regarding claim 19, The method according to claim 14, characterized in that an earpiece output of the at least one mobile device (6), is connected to a microphone input of the at least one mobile device (6) (e.g. “such embodiments may stream audio to a surround sound speaker system and video to a tablet. In such an embodiment a user of the first electronic device 105 may experience improved audio while viewing the video on the tablet. The tablet may include input communication signals from a camera and microphone for input from the user” [0044], which audio is associated with earpiece).
It is noted that while disclosing VoIP device , Efrati is silent about a switch (11), which however had been known in the art before the effective filing date of the claimed invention as shown by Chen in a disclosure “System and method for communicating VoIP module and telephone network” (Title) where as shown in Fig. 1, “the communication switch device 2 connects the audio port SPK and the microphone port MIC of an audio output interface 14 of the local computer 1, respectively, to the speaker input and the microphone input. Besides, the PSTN ports are used to connect the communication switch device 2 to the Public Switch Telephone Network 6, while the telephone ports are used to connect the communication switch device 2 to the telephone devices 7, so that the Public Switch Telephone Network 6, the telephone devices 7 and the VoIP module 13 are linked together forming a system with the capability to communicate with one another within the system” [0028]. Note that the communication switch device is considered as the known switching unit.
Thus it would have been obvious to one of ordinary skill in the art to combine the VoIP device of Efrati with the communication switch device of Chen so that “the Public Switch Telephone Network 6, the telephone devices 7 and the VoIP module 13 are linked together forming a system with the capability to communicate with one another within the system” [0028].
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Efrati in view of Barzegar as applied to claims 14 above, and further in view of Tjalldin (US 20020037741 A1). 
Efrati in view of Barzegar further discloses the following (Note: unless mentioned otherwise references made below draw to Efrati)      
Regarding claim 21,    The method according to claim 14, characterized in that the at least one router (5) can automatically be configured (e.g. Note that the router must be configured before it is placed in service).
It is noted that while disclosing VoIP device , Efrati  in view of Barzegar is silent about one router (5) can be automatically configured by means of the software (7) preinstalled on the at least one mobile device (6), which however had been known in the art before the effective filing date of the claimed invention as shown by Tjalldin in “Wireless systems internet gateway” (Title), wherein “The gateway can also comprise an embedded server (not shown) for distributing parameters relating to the different networks, such as network names, user name and pass word the different and also other parameters regarding for example security. The server is accessed from a remote input wireless terminal, such as mobile telephone” [0019], which gateway is considered as the router and accessing the router from the mobile telephone is associated with configuring the router by means of software preinstalled on the mobile telephone.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Tallinn’s method of configuring the router with Efrati  in view of Barzegar’s method of configuring the router because “by locating the PC Cards, in the case when two PC Cards are used, with the antennas on opposite sides of the portable gateway, with a maximum distance apart, is advantageous” [0021].
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Efrati et. al. (US 2014/0359139, Efrati hereinafter) in view of Barzegar et. al. (US 8,503,411 B1, Barzegar hereinafter) and further in view of Chen (US 2007/0223460 A1). 

Efrati discloses the following (Note: unless mentioned otherwise references made below draw to Efrati):
Regarding claim 22, A system (1) (e.g. “Methods and system for routing first communication session data between a first device and at least one participant device via a first communication session are provided herein” [0008]) for dialing a party (3, 4) (e.g. Fig. 1, “second electronic device 115”) by using a mobile radio network (9) of a mobile radio provider (e.g. “The networks 165 may be, for example, one or more interconnected networks such as an Internet Protocol (IP) network, a public switched telephone network (PSTN), or a mobile telephony service provider network” [0021], which mobile telephony service provider network is considered as the mobile radio network) with at least one router (5) on a caller side (e.g. Fig. 1, “router 102”) and at least one mobile device (6) on the caller side (e.g. Fig. 1, “first electronic device 105”) on which a piece of software (7) is installed (e.g. “the first electronic device 105 may be a Voice over Internet Protocol ( VoIP) device, such as a smartphone, and may use a Session Initiation Protocol ( SIP) for establishing a telecommunication session with another device such as second electronic devices 115n” [0021]. Note that there must be a software installed on the device so that it can use the SIP), characterized in that the preinstalled software (7) automatically generates an additional VoIP session that makes it possible for the at least one mobile device (6) to be used for a VoIP session so that, when a telephone number (3, 4) is dialed (e.g. dialed number of second electronic device 115. Note that the underlined feature is different from the claimed feature and this difference will be discussed below), a voice data is transmitted to number dialed of a party (3, 4) (e.g. “The system 100 establishes and maintains a conference session wherein multiple electronic devices are in a single shared simultaneous communication session for example, an audio and/or video communication session” [0021], which audio is associated with voice data since it is done using VoIP) via the mobile radio connection (9) (e.g. aforesaid network 165). 
It is noted that while disclosing VoIP device, Efrati is silent about software ….generates an additional VoIP server function and mobile device (6) to be used as a VoIP server, which however had been known in the art before the effective filing date of the claimed invention as shown by Barzegar in a disclosure “Method and apparatus for providing a VoIP server in a wireless integrated devices” (Title) where “the WIAD 210 also employs a VoIP server (e.g., via a software application) that is capable of interacting wirelessly with a plurality of IP enabled endpoint devices, e.g., a laptop computer. Namely, the WIAD 210 communicates with the various endpoint devices via IP. As such, each of the endpoint devices is an IP client of the WIAD” col. 4 lines 49-55, which WIAD is considered as the electronic access device of Efrati.
Thus it would have been obvious to one of ordinary skill in the art to combine the VoIP device of Efrati with the software generated VoIP server of Barzegar so that “a wireless integrated access device that is compatible with Voice over ATM and Voice over DSL on a network side while being compatible with VoIP on a customer premise side” can be provided, col. 1 lines 31-34.
It is noted further that while disclosing VoIP device, Efrati is silent about a unit (11) transmits the voice data from an earpiece (13) of the at least one mobile device (6) to a microphone (12) of the at least one mobile device (6) and vice versa, which however had been known in the art before the effective filing date of the claimed invention as shown by Chen in a disclosure “System and method for communicating VoIP module and telephone network” (Title) where as shown in Fig. 1, “the communication switch device 2 connects the audio port SPK and the microphone port MIC of an audio output interface 14 of the local computer 1, respectively, to the speaker input and the microphone input. Besides, the PSTN ports are used to connect the communication switch device 2 to the Public Switch Telephone Network 6, while the telephone ports are used to connect the communication switch device 2 to the telephone devices 7, so that the Public Switch Telephone Network 6, the telephone devices 7 and the VoIP module 13 are linked together forming a system with the capability to communicate with one another within the system” [0028]. Note that the communication switch device is considered as the unit.
Thus it would have been obvious to one of ordinary skill in the art to combine the VoIP device of Efrati with the communication switch device of Chen so that “the Public Switch Telephone Network 6, the telephone devices 7 and the VoIP module 13 are linked together forming a system with the capability to communicate with one another within the system” [0028].
Efrati in view of Barzegar and Chen further discloses the following (Note: unless mentioned otherwise references made below draw to Efrati) 
Regarding claim 23, The system according to claim 22, characterized in that the router (5) is able to provide telephone (e.g. “Once the communication session has been setup, the called and calling telephony devices (e.g. devices 105 and 115n) exchange data packets to each other using the path established during call setup“ [0025]) and Internet connections (e.g. aforesaid “The networks 165 may be, for example, one or more interconnected networks such as an Internet Protocol (IP) network, a public switched telephone network (PSTN), or a mobile telephony service provider network”. Moreover, “Network interface 640 may be configured to allow data to be exchanged between computer system 600 and other devices attached to a network (e.g., network 690), such as one or more external systems or between nodes of computer system 600. In various embodiments, network 690 may include one or more networks including but not limited to Local Area Networks (LANs) (e.g., an Ethernet or corporate network), Wide Area Networks (WANs) (e.g., the Internet), wireless data networks, cellular networks, Wi-Fi, some other electronic data network, or some combination thereof” [0057]).
Regarding claim 24,   The system according to claim 22, characterized in that the at least one router (5) is able to service at least one VoIP telephone provider (e.g. aforesaid router connected to VoIP device connecting to telephony service provider).
Regarding claim 25, the system according to claim 22, characterized in that the switch (11) is configured as a pluggable stick (e.g. Chen: Fig. 1 showing the communication switch as a pluggable device. Note further that it is a design choice to select it as a pluggable stick).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                            

/JUNG H PARK/Primary Examiner, Art Unit 2411